DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-10, and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kline et al. (5,264,830) in view of Kofta et al. (2008/0021429).
With respect to claim 1, Kline discloses a system for detecting a property associated with an absorbent article, as disclosed in column 1, lines 5-7. The system comprises a disposable absorbent article, as disclosed in column 2, lines 30-33, having a garment-facing layer 50, as shown in figure 7 and disclosed in column 3, lines 50-55. A reusable sensor 51, as shown in figure 6, comprising a housing, as disclosed in column 7, lines 1-4, and a battery, as disclosed in column 4, lines 5-6. A reusable auxiliary article 52 is integrated with the sensor 51 and removably integrated with the garment-facing layer 50 of the article, as shown in figure 6 and disclosed in column 5, lines 34-37.
Kline discloses all aspects of the claimed invention with the exception of the battery being replaceable, a humidity sensor and a temperature sensor, and the auxiliary article being removably integrated with the sensor.
The use of replaceable batteries is commonly known to allow a device to be useable after a battery has died. Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art at the time of invention to make the battery of Kline replaceable to achieve the predictable result of allowing a user to replace a dead battery and continue to use the sensor.
Kline discloses in column 7, lines 9-11, the desire for the sensor to be washable. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Kline removeably integrated with the auxiliary article to achieve the predictable result of a sensor that is able to be removed and washed between uses.
Kofta discloses an absorbent article, as shown in figure 1, and teaches providing the article with a sensor that is a humidity sensor and a temperature sensor, as disclosed in paragraph [0002]. It would have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Kline a humidity sensor and a temperature sensor, as taught by Kofta, to achieve the predictable result of allowing a caregiver to monitor the wearer of the article for fever and comfort.
With respect to claim 4, the sensor 51 is disposed within a void space of the auxiliary article 52, as shown in figure 7.
With respect to claims 5-8, Kline discloses all aspects of the claimed invention with the exception of the sensor being joined to the auxiliary article by adhesive, hook and loop fasteners, or snaps. Kline discloses in column 6, lines 62-68, the use of adhesive, hook and loop fasteners, and snaps as suitable means for joining the auxiliary article to the garment-facing layer of the article. While Kline does not disclose these means for joining the sensor to the auxiliary article, Kline teaches that they are suitable means for maintaining secure contact. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to join the sensor to the auxiliary article of Kline via adhesive, hook and loop fasteners, and snaps, to achieve the predictable result of maintaining a secure connection between the sensor and article.
With respect to claim 9, the sensor is capable of sending a wireless signal to a remote receiver upon detection of urine and/or feces in the article, as disclosed in column 7, lines 25-29.
With respect to claim 10, Kline discloses a system for detecting a property associated with an absorbent article, as disclosed in column 1, lines 5-7. The system comprises a disposable absorbent article, as disclosed in column 2, lines 30-33, having a garment-facing layer 50, as shown in figure 7 and disclosed in column 3, lines 50-55. A reusable sensor 51, as shown in figure 6, comprising a housing, as disclosed in column 7, lines 1-4, and a battery, as disclosed in column 4, lines 5-6. A reusable auxiliary article 52 is removably integrated with the garment-facing layer 50 of the article, as shown in figure 6 and disclosed in column 5, lines 34-37. The auxiliary article 52 has an interior surface and an exterior surface, and the sensor 51 is associated with the interior surface of the auxiliary article, as shown in figure 7.
Kline discloses all aspects of the claimed invention with the exception of a humidity sensor and a temperature sensor. Kofta discloses an absorbent article, as shown in figure 1, and teaches providing the article with a sensor that is a humidity sensor and a temperature sensor, as disclosed in paragraph [0002]. It would have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Kline a humidity sensor and a temperature sensor, as taught by Kofta, to achieve the predictable result of allowing a caregiver to monitor the wearer of the article for fever and comfort.
With respect to claims 13-14, Kline discloses all aspects of the claimed invention with the exception of the battery being replaceable and rechargeable. The use of reusable and rechargeable batteries is commonly known to allow a device to be useable after a battery has died. Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art at the time of invention to make the battery of Kline replaceable and rechargeable to achieve the predictable result of allowing a user to replace or recharge a dead battery and continue to use the sensor.
With respect to claim 15, the sensor 51 is disposed within a void space of the auxiliary article 52, as shown in figure 7.
With respect to claims 16-19, Kline discloses all aspects of the claimed invention with the exception of the sensor being joined to the auxiliary article by adhesive, hook and loop fasteners, or snaps. Kline discloses in column 6, lines 62-68, the use of adhesive, hook and loop fasteners, and snaps as suitable means for joining the auxiliary article to the garment-facing layer of the article. While Kline does not disclose these means for joining the sensor to the auxiliary article, Kline teaches that they are suitable means for maintaining secure contact. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to join the sensor to the auxiliary article of Kline via adhesive, hook and loop fasteners, and snaps, to achieve the predictable result of maintaining a secure connection between the sensor and article.
With respect to claim 20, the sensor is capable of sending a wireless signal to a remote receiver upon detection of urine and/or feces in the article, as disclosed in column 7, lines 25-29.

Claims 2-3 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kline et al. (5,264,830) in view of Kofta et al. (2008/0021429), and further in view of La Wilhelm et al. (6,075,178).
With respect to claims 2 and 11, Kline discloses all aspects of the claimed invention with the exception of the garment-facing layer comprising a porous film and a nonwoven fibrous material. La Wilhelm teaches the combination of a porous film and a nonwoven fibrous material as the backsheet of an absorbent article, as disclosed in column 6, lines 64-66, and column 7, lines 10-25. It would have been obvious to one of ordinary skill in the art at the time of invention to make the garment-facing layer of Kline comprise a porous film and a nonwoven fibrous material, as taught by La Wilhelm, to achieve the predictable result of an outer layer that is impervious to liquids while still being breathable and having an exterior surface that is soft to the touch.
With respect to claims 3 and 12, Kline discloses all aspects of the claimed invention with the exception of the garment-facing layer being breathable and having a water vapor transmission rate in the range of about 500-8,000 g/m2/24 hours. La Wilhelm teaches making the garment-facing layer of an absorbent article breathable and providing it with a WVTR of 5,000 g/m2/24 hours according to ASTM E96, as disclosed in column 16, lines 1-9, to provide improved humidity control and the health benefits resulting therefrom. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the garment-facing layer of Kline breathable and provide it with a WVTR of 5,000 g/m2/24 hours according to ASTM E96, as taught by La Wilhelm, to provide the article with improved humidity control.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 4,758,023 discloses an absorbent article having a sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781